Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
2. This action is response to communication filed on 02/16/2022; claims 1-11, and 13 are pending. 
                                            Objection
3. Claim 4 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation ‘the predetermined time’ in the claim. It recommends changing ‘the predetermined time’ to ‘the predetermined time prior’ to overcome the current issue. Appropriate correction is required.
Claim 10 is objected under rationales of claim 4.
                              Claim rejections-35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 



 4. Claims 1, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. 20080205282) in view of Latvakoski (U.S. 8,995,438) and further in view of Jiao (U.S. 20160234099)
Regarding claim 1:
A method of managing a computer network in a production environment, comprising:
identifying the particular endpoints to be used on the computer network during a time period: (preset flow path between a source node and a destination node for a time period or in a real-time: Huang, abstract, lines 1-3; [0033]); and
running a flow routing algorithm for the computer network and applying the flow routing algorithm only to the identified particular endpoints (the source node computes a hypo-excellent path by the route algorithm, and compares the hypo-excellent path with the backup path, if the hypo-excellent path is more excellent than the backup path, then implements the source node switches the service flow to the hypo-excellent path and transmits the service flow to the destination entity through the hypo-excellent path: Huang abstract).

In similar art, Latvakoski teaches the controller is arranged to run a neighbour discovery process of the routing protocol at predetermined time instants so as to update to update the routing information (see Latvakoski column 8, lines 63-65).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Latvakoski’s ideas into Huang’s system in order to provide an efficient data routing management system, (see Latvakoski, column 1, lines 55-67).
However, Huang-Latvakoski does not explicitly teach identifying the particular endpoints to be used on the computer network during the time period includes excluding endpoints that are unused on the computer network during the time period.  
In similar art, Jiao teaches a controller may select among available network nodes and connections to combine to form path. It is essential to understand that unselected network node(s) is read on unused endpoints (Jiao, [0050]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to 
Regarding claim 6:
Claim 6 is rejected under rationales of claim 1.
Regarding claim 7:
A controller for managing a computer network in a production environment, comprising: processing circuitry configured to: 
identify particular endpoints to be used on the computer network during a time period: (preset flow path between a source node and a destination node for a time period or in a real-time: Huang, abstract, lines 1-3; [0033]); and 
run a flow routing algorithm for the computer network and applying the flow routing algorithm only to the identified particular endpoints (the source node computes a hypo-excellent path by the route algorithm, and compares the hypo-excellent path with the backup path, if the hypo-excellent path is more excellent than the backup path, then implements the source node switches the service flow to the hypo-excellent path and transmits the service flow to the destination entity through the hypo-excellent path: Huang abstract).
However, Huang does not explicitly teach at least a predetermined time prior to commencement of the time period, running a flow routing algorithm for the computer network.

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Latvakoski’s ideas into Huang’s system in order to provide an efficient data routing management system, (see Latvakoski, column 1, lines 55-67).
However, Huang-Latvakoski does not explicitly teach identifying the particular endpoints to be used on the computer network during the time period includes excluding endpoints that are unused on the computer network during the time period.  
In similar art, Jiao teaches a controller may select among available network nodes and connections to combine to form path. It is essential to understand that unselected network node(s) is read on unused endpoints (Jiao, [0050]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Jiao’s ideas into Huang-Latvakoski’s system in order to provide an efficient data routing management system, such as, dynamically identify an 
Claims 2, 4-5, 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Latvakoski-Jiao in view of Choudhury et al. (U.S. 10,581,736)
Regarding claim 2:
Huang-Latvakoski-Jiao discloses the invention substantially as disclosed in claim 1, but does not explicitly teach providing an indication of a likelihood that the identified particular endpoints will be added to the computer network during the time period.
In similar art, Choudhury teaches machine-learning-based traffic predictions used to predict/adjust next-hop or next-next-hop backup paths for future time periods (see, Choudhury column 3, lines 55-58).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Choudhury’s ideas into Huang-Latvakoski-Jiao’s system in order to save resources and development time by implying Choudhury’s ideas into Huang-Latvakoski-Jiao’s system.
Regarding claim 4:
 discloses the invention substantially as disclosed in claim 1, but does not explicitly teach selecting the identified particular endpoints based upon the predetermined time.
In similar art, Choudhury teaches every hour, every fifteen minutes, every 20 minutes, etc. (predetermined time) adjust (select) the next-hop or n-next-hop backup paths using machine-learning-based traffic predictions. It is essential to understand that endpoints of backup path should be identified/selected (see, Choudhury, column 3, lines 55-58).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Choudhury’s ideas into Huang-Latvakoski-Jiao’s system in order to save resources and development time by implying Choudhury’s ideas into Huang-Latvakoski-Jiao’s system.
Regarding claim 5:
Huang-Latvakoski-Jiao discloses the invention substantially as disclosed in claim 1, but does not explicitly teach partitioning the time period into a plurality of sections during which routes will not be rearranged.
In similar art, Choudhury teaches every hour, every fifteen minutes, every 20 minutes, etc. (time sections), machine-learning-based traffic adjusts the next-hop or n-next-hop backup paths. It means durations outside the time 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Choudhury’s ideas into Huang-Latvakoski-Jiao’s system in order to save resources and development time by implying Choudhury’s ideas into Huang-Latvakoski-Jiao’s system.
Regarding claim 8:
Huang-Latvakoski-Jiao discloses the invention substantially as disclosed in claim 7, but does not explicitly teach provide an indication of a likelihood that the identified particular endpoints will be added to the computer network during the time period.
In similar art, Choudhury teaches machine-learning-based traffic predictions used to predict/adjust next-hop or next-next-hop backup paths for future time periods (Choudhury column 3, lines 55-58).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Choudhury’s ideas into Huang-Latvakoski-Jiao’s system in order to save resources and development time by implying Choudhury’s ideas into Huang-Latvakoski-Jiao’s system.
Regarding claim 10:
Huang-Latvakoski-Jiao discloses the invention substantially as disclosed in claim 7, but does not explicitly teach select the identified particular endpoints based upon the predetermined time.
In similar art, Choudhury teaches every hour, every fifteen minutes, every 20 minutes, etc. (predetermined time) adjust (select) the next-hop or n-next-hop backup paths using machine-learning-based traffic predictions. It is essential to understand that endpoints of backup path should be identified/selected (see, Choudhury, column 3, lines 55-58).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Choudhury’s ideas into Huang-Latvakoski-Jiao’s system in order to save resources and development time by implying Choudhury’s ideas into Huang-Latvakoski-Jiao’s system.
Regarding claim 11:
Huang-Latvakoski-Jiao discloses the invention substantially as disclosed in claim 7, but does not explicitly teach partitioning the time period into a plurality of sections during which routes will not be rearranged.
In similar art, Choudhury teaches every hour, every fifteen minutes, every 20 minutes, etc. (time sections), machine-learning-based traffic adjusts 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Choudhury’s ideas into Huang-Latvakoski-Jiao’s system in order to save resources and development time by implying Choudhury’s ideas into Huang-Latvakoski-Jiao’s system.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang-Latvakoski-Jiao in view of Eagan (U.S. 20050013594)
Regarding claim 13:
Huang-Latvakoski-Jiao discloses the invention substantially as disclosed in claim 1, but does not explicitly teach the time period is a time when a recording studio is operational.
In similar art, Eagan teaches the video recording kiosk is configured for allowing a first user to record a first video message regarding a topic during a first period of time and allowing a second user to record a second video message regarding the topic during a second period of time, (Eagan, [0003]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Eagan’s ideas into Huang-Latvakoski-Jiao’s system in order to save .
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Latvakoski-Jiao-Choudhury in view of Henderson et al. (U.S. 20200336230)
Regarding claim 3: 
Huang-Latvakoski-Jiao-Choudhury discloses the invention substantially as disclosed in claim 2, but does not explicitly teach a type of programme being produced in the studio or an identity of the producer of a programme.
 In similar art, Henderson teaches more clear about programming is generated in a studio, (see, Henderson [0006]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Henderson’s ideas into Huang-Latvakoski-Jiao-Choudhury’s system in order to save resources and development time by implying Henderson’s ideas into Huang-Latvakoski-Jiao-Choudhury’s system.
Regarding claim 9: 
Huang-Latvakoski-Jiao-Choudhury discloses the invention substantially as disclosed in claim 8, but does not explicitly teach a type of programme being produced in the studio or an identity of the producer of a programme.

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Henderson’s ideas into Huang-Latvakoski-Jiao-Choudhury’s system in order to save resources and development time by implying Henderson’s ideas into Huang-Latvakoski-Jiao-Choudhury’s system.
                                                   Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452